DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17, 21, & 25-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0147860) in view of Hong et al. (US 8878309).
Regarding claim 13, Kim discloses that a semiconductor device, comprising:
first and second semiconductor fins F1-F4 having longitudinal axes in a first direction and laterally spaced along the first direction (Fig. 2);
an isolation plug 112 in contact with a longitudinal end of the first semiconductor fin and a longitudinal end of the second semiconductor fin (Fig. 16 or 112); and
a gate 176 structure extending across the isolation plug 112 along a second direction perpendicular to the first direction, the gate structure wrapping around a top surface and opposite sidewalls of the isolation plug (Fig. 23).
Kim fails to teach the gate structure forming an interface with a top surface and opposite sidewalls of the isolation plug, and the interface having an inverted U-shape in a cross-sectional view and the gate structure comprising a gate metal having a bottommost position lower than the top surface of the isolation plug in the cross-sectional view.
However, Hong suggests that the gate structure 241_1 or 347_1 or 347_2 forming an interface with a top surface and opposite sidewalls of the isolation plug 113, and the interface having an inverted U-shape in a cross-sectional view (Fig. 9) and the gate structure comprising a gate metal having a bottommost position lower than the top surface of the isolation plug in the cross-sectional view.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim with the gate structure forming an interface with a top surface and opposite sidewalls of the isolation plug, and the interface having an inverted U-shape in a cross-sectional view as taught by Hong in order to enhance variety of field insulation structures (Fig. 7-11) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 14, Kim & Hong disclose that a shallow trench isolation (STI) region 111 in contact with lower portions of the opposite sidewalls of the isolation plug 112 (Kim, Fig. 31).
Reclaim 15, Kim & Chung disclose that gate structure 176 comprises a gate dielectric layer in contact with upper portions of the opposite sidewalls of the isolation plug above the lower portions of the opposite sidewalls of the isolation plug (Fig. 31).
Reclaim 16, Kim & Hong disclose that the isolation plug 112 has a notched corner on a first side adjacent the first semiconductor fin and no notched corner on a second side adjacent the second semiconductor fin (Fig. 21).
Reclaim 17, Kim & Hong disclose that a gate spacer extending along a sidewall of the gate structure to the notched corner of the isolation plug (Fig. 21).
Regarding claim 21, Kim & Hong disclose that a semiconductor device, comprising:
a first semiconductor fin F1 extending along a first direction over a substrate;
a second semiconductor fin F3 extending along the first direction over the substrate;
an isolation plug 112 interposing between a longitudinal end of the first semiconductor fin and a longitudinal end of the second semiconductor fin; and
a gate structure 176 extending across the isolation plug along a second direction perpendicular to the first direction, the gate structure comprising a gate dielectric layer 247, and a gate metal over the gate dielectric layer and an upper part of the isolation plug  having two opposite sidewalls both extending within the gate structure and contacting the gate dielectric layer (Hong, Fig. 7-11) .
Reclaim 25, Kim & Hong disclose that shallow trench isolation (STI) structures 111 on either side of a lower part of the isolation plug when viewed in a cross section take along the second direction (Kim, Fig. 15).
Reclaim 26, Kim & Hong disclose that the isolation plug is made of a dielectric material different from that of the STI structures (Kim, Fig. 29).
Reclaim 27, Kim & Hong disclose that the isolation plug 112 has a bottom surface substantially level with bottom surfaces of the STI structures 111 (Fig. 29).
Reclaim 28, Kim & Hong disclose that the gate structure 176 comprises a gate dielectric layer in contact with the three sides of the upper part of the isolation plug (Fig. 32).
Regarding claim 29, Kim & Hong disclose that a semiconductor device, comprising:
first and second semiconductor fins F1-F3 (Fig. 2) having longitudinal axes in a first direction, the first and second semiconductor fins each comprising a silicon germanium (SiGe) portion  (para. 0026, SiGe) and a silicon (Si) portion over the SiGe portion;
an isolation plug in contact 112 with the SiGe portion and the Si portion of the first semiconductor fin at a longitudinal end of the first semiconductor fin, the isolation plug being also in contact with the SiGe portion and the Si portion of the second semiconductor fin at a longitudinal end of the second semiconductor fin (Fig. 16); and 
a gate structure extending across the isolation plug along a second direction different than the first direction, the gate structure wrapping around the isolation plug, the gate structure comprising a gate dielectric layer and gate metal over the gate dielectric layer and a topmost position of the isolation plug being higher than a bottommost position of the gate metal of the gate structure (Hong, Fig. 7-11, Fig. 9). 
Reclaim 30, Kim & Hong disclose that the SiGe portion of the first semiconductor fin F1 is separated from the SiGe portion of the second semiconductor fin F4 by the isolation plug (Kim, Fig. 22-23).
Reclaim 31, Kim & Hong disclose that the Si portion of the first semiconductor fin is separated from the Si portion of the second semiconductor fin by the isolation plug (Fig. 22).
Reclaim 32, Kim & Hong disclose that the isolation plug 112 has a bottom surface substantially level with bottom surfaces of the SiGe portions of the first and second semiconductor fins (Kim, Fig. 23).
Reclaim 33, Kim & Hong disclose that the isolation plug has an upper part in contact with the Si portions of the first and second semiconductor fins, and a lower part in contact with the SiGe portions of the first and second semiconductor fins, and wherein the upper part of the isolation plug has a maximum width greater than a maximum width of the lower part of the isolation plug (Fig. 23)
Reclaim 34, Kim & Hong disclose that shallow trench isolation (STI) structures 111 on opposite sidewalls of the isolation plug 112 and below the gate structure.
Reclaim 35, Kim & Hong disclose that an interface between the SiGe portion and the Si portion of the first semiconductor fin is lower than top surfaces of the STI structures (Fig. 22).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150147860) in view of Hong et al. (US 8878309).and further in view of Basker et al. (US 2017/0194436).
Reclaims 22-23, Kim & Hong fail to teach that the isolation plug has a same height as the first semiconductor fin (Fig. 23) or reclaim 23 the second semiconductor fin.
However, Basker suggests that that the isolation plug 135 has a same height as the first semiconductor fin (Fig. 23) or reclaim 23 the second semiconductor fin (Fig. 8A -8B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim & Hong with the isolation plug has a same height as the first semiconductor fin (Fig. 23) or reclaim 23 the second semiconductor fin as taught by Basker in order to reduce parasitic capacitors with the source/drain region (para. 0004) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0147860) in view of Hong et al. (US 8878309) and further in view of Kim et al. (2016/0079125, hereby Kim2),
Reclaim 24, Kim & Hong fail to teach  that the isolation plug has a width decreasing as a distance from the substrate decreases when viewed in a cross section take along the first direction.
However, Kim suggests that isolation plug can be shaped with a width decreasing as a distance from the substrate decreases when viewed in a cross section take along the first direction (Fig. 49).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim & Hong with the isolation plug has a width decreasing as a distance from the substrate decreases when viewed in a cross section take along the first direction as taught by Kim2  in order to enhance good characteristics and a small characteristic variation (para. 0033) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Terminal Disclaimer
The terminal disclaimer filed on 6/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10497778 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899